PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
LEHRIAN, DAVID, M.
Application No. 15/004,330
Filed: 22 Jan 2016
For: Hot Water Recirculation Control Unit and Method
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 21, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned June 9, 2018, for failure to timely submit a reply to the final Office action mailed March 8, 2018, which set a three (3)-month shortened statutory period for reply. No extensions of time under 37 CFR 1.136(a) were obtained. On September 24, 2018, a Notice of Abandonment was mailed. On June 10, 2020, an initial petition to revive was filed. On October 6, 2020, a decision was mailed dismissing the petition. On October 30, 2020, a renewed petition was filed. On January 12, 2021, a decision was mailed dismissing the renewed petition.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a request for continued examination and submission under 37 CFR 1.114 filed June 10, 2020, (2) the petition fee of $500.00, and (3) a proper statement of unintentional delay.

The renewed petition filed January 21, 2021, contains an adequate explanation that the delay was unintentional. 

This application is being referred to Technology Center 3762 for appropriate action in the normal course of business on the reply received June 10, 2020.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET